Petition to rehear:
A petition to rehear has been filed, in which we are earnestly asked to examine the briefs and authorities submitted by the defendants’ counsel upon the original argument, which it is supposed we have heretofore overlooked, and to reconsider the questions involved.
It is said we have misapprehended the meaning of his honor, the circuit judge, in his charge to the *584jury, which is set out verbatim in the original opinion. It is said the record shows that the plaintiff, Cagill, had not given bond and qualified as receiver at the time oí the seizure of the cotton in controversy, and that the charge should be construed to mean that if Cagill obtained possession of the cotton in the State of Arkansas by virtue alone of his appointment as receiver, that this would not give him such a property or right of possession as to enable him to maintain the action, but that if the possession was obtained by virtue of his appointment and qualification as receiver, then his honor did not say that the plaintiff might not recover. In other words, that the circuit judge meant that the failure of the plaintiff to qualify and give bond as receiver was the fatal objection to his recovery.
We think the charge is not susceptible of this construction, and if there were any doubt of it that doubt will be removed by an examination of propositions which the counsel of the plaintiff requested the judge to give, and which were refused; and besides, if the charge were susceptible of the • construction contended for, we think it would still be erroneous. We hold that if the record shows that the cotton was owned by Treviathen, and was at the time in the State of Arkansas, and in the proceeding referred to was directly made the subject matter in part of the litigation, and Cagill was duly appointed receiver to take the cotton into possession, and ordered to sell it, or to send it to Memphis for the purpose, and the arties ordered to turn the cotton over to him, and *585in obedience to the order and by virtue thereof the parties to the litigation actually delivered him the cotton as receiver, and he so accepted it, and in obedience to the order the cotton was sent to Memphis, then CagilFs special property and right of possession was sufficient to enable him to maintain the action, notwithstanding he may have failed until afterward to qualify and give the bond.
If the order of the court forbade Cagill from taking possession of the cotton until he qualified and gave bond, and in violation thereof, and without the consent of the parties, he did take possession, the ease would be different. In such case his possession would not be rightful until he complied with the order of the court. The order, which appears in the record, directs the bond to be given and presented at the next term of the court for approval, but if Cagill took possession under the order before this bond was given (which is not in terms forbidden), and this was directly assented to by all the parties in interest, neither they or Cagill could deny his character, nor could third parties take advantage of this irregularity. It is said that the statutes of Arkansas require receivers to be sworn, and to give bond, before entering upon their duties. Whether the order of the court in that State was in obedience to the law or not, it is still a judgment which we must respect; and besides, we think if the parties to the litigation waive this requirement and suffer the receiver to act without such qualification, that no one else could com*586plain. Of course we express no opinion as to the-facts.
Again, it is supposed that we have overlooked the-distinction between actions of trespass on trover and replevin. It is argued that replevin cannot be maintained when the plaintiff only shows that he had possession, without showing that he had a right to the possession. We do not hold that the plaintiff could maintain the action to recover back property the possession of which he had held wrongfully. We put the decision upon the ground that upon the state of facts contended for by the plaintiff, he had special property in and a present right of possession of the cotton against the defendants.
We have examined the authorities referred to, but it would extend this opinion to an immeasurable length to undertake to comment upon them, but we think they are not opposed to the conclusions we have reached.
The petition will be dismissed.